Citation Nr: 0204396	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  95-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a hydrocephalus with 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from July 1982 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995  by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO) which denied service connection for 
headaches.  A hearing was held at the RO in March 1997 before 
the undersigned Member of the Board.  The RO denied service 
connection for a hydrocephalus in a decision of January 2001.

The Board notes that the only issue which was certified for 
appellate review was entitlement to service connection for 
headaches.  In his original claim, however, the veteran 
requested compensation for "Severe, prolonged incapacitating 
headaches.  Residual effects 48 hours.  Onset October 9, 
1990.  Progressively worse through March 25, 1994.  Diagnosed 
hydroencephla March 1993.  Ongoing treatment."  The Board 
finds that the claim was, in essence, a claim for service 
connection for a hydrocephalus manifested by headaches.  The 
Board further notes that the veteran addressed both the 
headaches and the hydrocephalus in his substantive appeal 
statement of July 1995.  Accordingly, the Board has 
characterized the issue on appeal as including a claim for 
service connection for a hydrocephalus with headaches.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  A hydrocephalus with headaches was manifested to a 
compensable degree within one year after the veteran's 
separation from service.

CONCLUSION OF LAW

A hydrocephalus with headaches may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  Discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and what evidence was of 
record, and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  Post-service treatment records have also 
been obtained.  

The veteran has been afforded examinations by the VA to 
assess the nature of his disabilities.  The veteran was 
afforded an examination in June 1997, but the examination 
report is not available.  According to a handwritten note in 
the claims file dated in June 1998, the examination report of 
June 1997 was apparently "purged" from the computer system 
and was not available.  Another examination was subsequently 
scheduled but was canceled on the basis that the "veteran 
withdrew claim".  The Board notes, however, that there is no 
other indication in the claims file that the veteran withdrew 
his claim.  Finally, an examination of the veteran was 
conducted for the VA by a fee basis examiner in October 2000.  
Although the examination report does not include a medical 
opinion regarding the likelihood that the claimed disability 
is related to service, the Board finds that, in light of the 
favorable resolution of the veteran's claim by the Board, a 
remand for another examination is not required.  There have 
already been substantial delays in the adjudication of this 
case, and justice would be best served by making a decision 
at this time without further delay.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board is 
unaware of any additional evidence which exists but has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Service-connected compensation may also be paid to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed in the regulation, including headaches and neurologic 
signs or symptoms.  The symptoms must be manifest to a degree 
of 10 percent or more.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) 38 C.F.R. 
§ 3.304(d).  

III.  Background Information

The veteran's service medical records show that he reported 
complaints of headaches during service on several occasions.  
A service record dated in July 1984 shows that he was hit in 
the left temporal area of the head while playing football.  
He said that since that time he had a headache.  He also 
reported that earlier that day he was standing in line for 
food and felt a tingling sensation in the left arm and then 
passed out.  On examination, he had tenderness over the left 
temporal area.  The assessment was vaso-vagal.  There was no 
evidence of neurological deficit.  A record dated the next 
day shows that he reported that he felt better, but still had 
a headache when going up or down stairs or when shaking his 
head.  The assessment was ? mild concussion.  

The report of a history given by the veteran in April 1991 
for the purpose of obtaining dental treatment in service 
shows that he reported that novocaine gave him headaches.  

The report of a medical history given by the veteran in May 
1991 for the purpose of his separation from service shows 
that he checked a box denying a history of a head injury, and 
also checked a box denying a history of frequent or severe 
headaches.  

The post service medical evidence which is of record includes 
a VA medical treatment record dated in November 1991 which 
shows that the veteran reported that he had been having 
"extreme headaches" for the past month.  The diagnoses were 
(1) mild hypertension; and (2) ? tension headache.  A VA 
medical record dated later in November 1991 shows that he 
complained of frontal headaches.  The assessment was (1) 
borderline HTN and (2) chronic HA.  A VA medical treatment 
record dated in December 1991 shows that the veteran had been 
taking medication which helped him sleep but which did not 
affect the headaches.  

A VA neurology consultation sheet dated in March 1993 shows 
that the veteran reported complaints of recurrent frontal 
headaches and mid occipital headaches.  It was noted that he 
was a Persian Gulf veteran.  He said that the headaches 
started while in Saudi Arabia.  The assessment was headaches 
- etiology?  A VA hospital discharge summary dated in April 
1993 shows that the veteran was admitted for evaluation of 
complaints of headaches which he said began in Saudi Arabia 
in approximately October 1990.  He described a dull pain with 
pounding initially occurring daily, and now decreasing to 1 
to 2 episodes per month.  Following examination and various 
diagnostic studies, the diagnoses were (1) hydrocephalus by 
CT scan; and (2) headache, not otherwise specified.  

More recent VA medical records show that the veteran has 
continued to receive treatment for his headaches and 
hydrocephalus.  

The veteran testified in support of his claim during a 
hearing held at the RO before the undersigned member of the 
Board in March 1997.  He recounted that he had almost nine 
years of active service in the Army.  His military 
occupational specialty was fire support specialist.  He also 
reported that he served as an Army recruiter from 1987 to 
1990, and volunteered for a special aviation program at the 
end of that assignment.  He said that after he completed his 
flight training, he was deployed to Saudi Arabia.  He said 
that he acted as an aerial fire support observer in a 
helicopter.  He recounted that during this period he began to 
experience recurring headaches.  He also reported previously 
having a head injury during service in 1984 or 1985 after 
which he passed out.  That head injury also resulted in 
headaches.  He said that he took over the counter medications 
for his headaches.  He said that the headaches which he 
experienced in 1984 and 1985 were similar to the headaches he 
later experienced while in Saudi Arabia, only not as severe.  
The veteran explained that he did not report the severe 
headaches which he experienced while in Saudi Arabia because 
this might have compromised his flight status.  He also said 
that he did not report headaches upon separation from service 
because he was eager to return to his family after spending 
six or seven months of service in the desert, including one 
month of intense flying and combat missions.  He reported 
that he continued to experience headaches after service and 
was treated at a VA outpatient clinic a few months after 
separation from service.  He said that he was given about 15 
different prescriptions, but none of them helped.  He 
recounted that a CT or MRI scan was done in 1993 by the VA, 
and this resulted in the diagnosis of a hydrocephalus.  He 
said that his doctors told him that the hydrocephalus could 
be due to a head injury.   

The report of an examination conducted for the VA by a fee 
basis examiner in October 2000 shows that the veteran gave a 
history of developing severe headaches in September or 
October 1990 while stationed in Saudi Arabia.  He said that 
these were associated with fatigue.  In June 1991, he 
reported to the VA outpatient clinic for headaches, fatigues 
and shortness of breath.  He later had a neurology 
consultation for further testing.  He had a CAT scan and MRI 
and was diagnosed as having a hydrocephalus, communicating.  
He stated that he had been to the VAMC in Charleston about 20 
times.  He had been on many medications with no effect.  He 
also reported that he previously had a head injury in 1984 
playing football.  He lost consciousness.  He states that the 
headaches are preceded by distorted vision.  He said that the 
headaches become incapacitating, and lasted approximately 4 
to 24 hours.  He also noted an increase in memory loss.  He 
also reported having increased blood pressure since 1991.  He 
indicated no specific symptoms related to that condition.  On 
examination, a CT scan of the head showed mild ventricular 
prominence suggestive of mild hydrocephalus.  The diagnoses 
were (1) hydrocephalus, communicating type.  Objectives are 
the veteran's history as well as findings on CT of the head; 
and (2) hypertension, on medications and presently under 
control.  The examiner commented that he reviewed the 
veteran's medical records.  

IV.  Analysis

A hydrocephalus is a condition marked by dilation of the 
cerebral ventricles, most often occurring secondary to 
obstruction of the cerebrospinal pathways and accompanied by 
an accumulation of cerebrospinal fluid within the skull.  It 
may be congenital or acquired, and may be of sudden onset or 
slowly progressive.  A communicating hydrocephalus is one in 
which there is no obstruction in the ventricular system, and 
cerebrospinal fluid passes readily out of the brain into the 
spinal canal but is not absorbed.  See Dorland's Illustrated 
Medical Dictionary, p. 783 (27th edition 1988).  

After reviewing all of the evidence of record, the Board 
finds that reasonable doubt may be resolved in favor of the 
veteran's claim.  The Board notes that VA medical records 
show that severe headaches were manifested only a few months 
after separation from service.  Further medical investigation 
ultimately revealed that the likely cause of the headaches 
was a hydrocephalus.  Although the hydrocephalus was not 
actually diagnosed during the one year period after service, 
this is not surprising as special diagnostic studies are 
required to establish the existence of such a disorder, and 
the studies were not performed until a later date.  
Nevertheless, the fact that the symptoms of the disorder were 
ultimately documented at a point relatively proximate to the 
pertinent time frames in question shows that the disorder was 
in fact present, or had its onset, therein.  Again, an 
existing element of doubt on this point has been resolved in 
favor of the veteran.  

The Board is of the opinion that a hydrocephalus with 
headaches may be considered to be an organic disease of the 
nervous system within the meaning of 38 C.F.R. § 3.309.  Such 
a conclusion is consistent with the policy of the VA to 
administer the law under a broad and liberal interpretation.  
See 38 C.F.R. § 3.303(a).  Under Diagnostic Code 8100, a 
compensable rating is warranted if headaches are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  The VA medical records 
dated in late 1991 clearly demonstrate that this level of 
severity was present.  

In summary, the Board finds that a hydrocephalus with 
headaches was manifested to a compensable degree within one 
year after the veteran's separation from service.  
Accordingly, the Board concludes that a hydrocephalus with 
headaches may be presumed to have been incurred in service.




ORDER

Service connection for a hydrocephalus with headaches is 
granted.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

